Citation Nr: 1537767	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-11 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013 and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for low back strain.

3.  Entitlement to an initial compensable rating for a left thumb sprain.

4.  Entitlement to service connection for an eye disorder (claimed as an astigmatism, preglaucoma, and corneal opacity).

5.  Entitlement to service connection for deep vein thrombosis with pulmonary embolism.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Waco, Texas.

In September 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, the RO issued a rating decision in February 2013 granting an increased evaluation of 20 percent for the Veteran's left knee disability, effective from January 7, 2013.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a statement from Disabled American Veterans; a May 2015 letter requesting that the Veteran clarify his appointed representative; a VA Form 21-22, in which the Veteran appoints the Texas Veterans Commission as his representative; and statements and duplicate service treatment notes from the Veteran that are relevant to the issues on appeal.  The Veteran submitted a waiver of the RO's initial consideration of the additional evidence.  

The issues of entitlement to an initial rating in excess of 20 percent for a left knee disability, entitlement to an initial rating in excess of 10 percent for a low back disability, and entitlement to an initial compensable rating for left thumb sprain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's deep vein thrombosis began during his active duty service.

2.  The Veteran does not have an eye disease or injury within the meaning of applicable legislation relating to service connection.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, deep vein thrombosis was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Service connection for an eye disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice in April 2007, prior to the initial decision on the claims for service connection for deep vein thrombosis and an eye disorder in November 2007.  The letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims.  In addition, the letter explained how disability ratings and effective dates are determined.  The letter provided all required substantive notice.  Additionally, the timing requirement has been met and to decide the appeal would not be prejudicial to the claimant.  Therefore, the duty to notify has been met.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and private treatment notes have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

In this case, the Veteran was afforded a VA general medical examination in September 2007, VA eye examinations in September 2007 and November 2012, and a VA vein examination in December 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2012 and December 2012 VA examiners' opinions are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record.  Additionally, the VA examiners provided medical opinions with supporting rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Board remanded this matter for further development in September 2012.  The Board instructed the RO to provide the Veteran VA examinations and readjudicate the claims.  Subsequently, the Veteran was afforded examinations in November 2012 and December 2012, and his claims were readjudicated in a February 2013 supplemental statement of the case.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for certain diseases may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Deep Vein Thrombosis

In this case, the Veteran has claimed that he developed deep vein thrombosis with a pulmonary embolism as a result of a December 2006 permanent change of station (PCS) move from Las Vegas, Nevada, to Dallas, Texas, during service.  Throughout the appeal, the Veteran reported that he drove his family from Las Vegas to Dallas, and flew back to Nellis Air Force Base in Nevada.  He indicated that when he returned to Nevada, he complained of a dull, aching sensation and tightening in his left lower calf.  He related that the military treatment provider who initially treated him for his complaints attributed the left leg pain to his arthritic knee.  The Veteran stated that the pain never went away and, after he transferred to Carswell Naval Air Station in Fort Worth, Texas, he reported to sick call in February 2007.  The military treatment provider related the Veteran's left leg complaints to plantar fasciitis in his left foot.  The Veteran reported that he was subsequently admitted to a private hospital and was hospitalized in the intensive care unit for ten days for a blood clot in his left leg from his ankle to his groin and pulmonary embolism.  He indicated that his private treating physician informed him that his condition had permanently damaged the blood vessels in his left leg and that he would always have some degree of pain in his left lower leg.

In a February 2007 service treatment record, the Veteran complained of left lower leg pain for three to four weeks.  He stated that the constant pain radiated from the back of his knee to the arch of his foot.  The examining medical officer noted that the Veteran was retiring that day.  He indicated that the Veteran had multiple left knee surgeries in the past and that he had no trauma to his foot.  The medical officer diagnosed left knee and lower leg pain and plantar fasciitis.  He noted that the probable etiologies of the knee and lower leg pain included worsening chronic knee pain from internal derangement versus nerve entrapment versus compensatory pain.  He prescribed Motrin, issued a neoprene brace for the knee, and advised the Veteran to seek pain clinic management from VA and to obtain an urgent orthopedic referral.  The medical officer also advised the Veteran to obtain shoes with arch support and referred him to the occupational health nurse for orthotics.

March 2007 private treatment notes show that the Veteran was hospitalized following a syncopal episode.  The Veteran complained of left leg pain and swelling, and fatigue.  A computerized tomography (CT) angiogram showed multiple coronary emboli with a large cellular embolus at the main pulmonary artery bifurcation and the Veteran's left lower extremity was positive for deep vein thrombosis.  A March 6, 2007 ultrasound of the left lower extremity showed deep venous thrombosis in the left superficial femoral vein, popliteal vein, and posterior tibial vein.  Thereafter, the Veteran was admitted to the intensive care unit.  

During a March 6, 2007 consultation at the private hospital, the Veteran explained that he was having leg pain for approximately one week.  He went to a local physician and was directed to go to the emergency room immediately, where a work-up revealed bilateral pulmonary emboli and extensive left femoral system deep vein thrombosis.  The Veteran reported that he had just retired from a 20 year career in the military and he had been making several long trips from the Las Vegas area to relocate his family to Texas.  The examining physician noted that the Veteran had a large volume bilateral pulmonary emboli with syncopal event, and that the Veteran still had significat thrombus burden in his lower extremity.  The physician also stated, "Whether this represents re-propagation of clot after embolism, or simply suggests residual clot, is unclear at this time.  Although the exact age of his thromboembolic disease is unclear, certainly this is a young, viable, healthy male, without any risk factors for bleeding... The exact reason for his thrombocytopenia is most likely consumption, as the patient has not had any prior, recent medical intervention that would have required Heparin to suggest a Heparin-induced thrombocytopenia."

In a March 13, 2007 consultation report for a hypercoagulable workup, a private physician noted that the Veteran was in "extremely good health," and that the Veteran was in the process of retiring from the military and looking for a new job in the Dallas area.  He indicated that the Veteran had driven from Las Vegas to Dallas in late December 2006 and that he began having discomfort in his left leg in early 2007.  The Veteran reported that the discomfort lasted for several weeks until he presented for care due to shortness of breath, chest pain, and near syncope.  He related that he also sought medical treatment for his worsening leg pain and swelling.  After presenting to the emergency room, he was diagnosed with extensive deep vein thrombosis in the left lower extremity and a huge pulmonary embolism.  In his assessment, the examining physician opined that the Veteran was "[a] very pleasant, relatively young man whose precipitating event for [deep vein thrombosis] and [pulmonary embolism] was probably his long car ride."

In a September 2007 VA general medical examination report, the examiner noted that the Veteran's past medical history included deep vein thrombosis with pulmonary embolism.  

In a December 2012 VA vein examination report, the examiner noted that the Veteran was diagnosed with deep vein thrombosis in March 2007, based on the Veteran's report.  He indicated that the Veteran was treated in a military clinic in February 2007, on his last day in service, for lower left leg pain.  The examiner noted that the Veteran reported that he was admitted to a local private hospital for deep vein thrombosis in his left leg and pulmonary embolism several days later.  The examiner related that the Veteran had a documented history of left leg pain while on active duty and he reported that his embolism occurred three days after he was treated for left leg pain.  The examiner noted that timeline was consistent with deep vein thrombosis and typical sequelae of the condition.  However, the examiner did not have access to the private hospital records, and he did not have documentation to confirm the diagnosis.  Therefore, he opined that the Veteran's deep vein thrombosis and pulmonary embolism are not as likely as not due to, caused by, or incurred during military service.

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. Gilbert v Derwinski, 1 Vet. App. at 54; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).  Given the evidence set forth above, such a conclusion cannot be made in this case.  After the December 2012 VA examination, the Veteran submitted copies of the March 2007 private hospital treatment notes that clearly documented diagnoses of deep vein thrombosis and pulmonary embolism.  In addition, a private physician related the Veteran's diagnoses to his December 2006 drive from Nevada to Texas.  Accordingly, despite the December 2012 VA examiner's opinion and resolving all reasonable doubt in the Veteran's favor, service connection for deep vein with pulmonary embolism is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Eye Disorder

Throughout the appeal, the Veteran has claimed that he was diagnosed with an eye condition during service.  He has stated that his astigmatism, pre-glaucoma, and corneal opacity conditions worsen every year.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Here, September 2007 and November 2012 VA examiners have both reported that, after examining the Veteran, there is no current eye disease.  The September 2007 VA examiner reported that the Veteran had a myopic astigmatism that was easily correctable with ordinary glasses.  There is no evidence of any superimposed injury to the eyes during service.

Refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes, including astigmatism, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The Veteran, as a lay person, is competent to note what he experiences, including decreased vision.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, in this case, the question as to whether his symptoms meet the criteria for a diagnosis of an eye disease is a complex medical question.  It is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran's visual symptoms constitute an eye disease.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render optometry diagnoses.  See 38 C.F.R. § 3.159 (a)(1) (2015).  Although the Veteran is competent to report what he experiences, he is not competent to provide a diagnosis as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the VA vision testing rendered by a trained medical professional, namely an optometrist.  Additionally, the Board finds the VA examiners' determinations that the Veteran does not have an eye disease to be more probative than the Veteran's contention that he has a visual condition, as it based on a review of the record and the examiner's knowledge, training, and expertise.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran did not have an eye disease during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56.

ORDER

Service connection for deep vein thrombosis is granted.

Service connection for an eye disorder is denied.


REMAND

Remand is required to provide the Veteran with current examinations to determine the severity of the Veteran's left knee, low back, and left thumb disabilities.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran has indicated that his left knee, low back, and left thumb disabilities have worsened since his January 2013 VA examinations.  Specifically, in a June 2015 statement, the Veteran reported that his left knee disability has worsened to the point that he had limited flexion to between 10 and 20 degrees, severe instability, swelling, and pain while at rest.  He also indicated that his knee has become very unstable, he is unable to place his full weight on his knee, and he has dislocations on a daily basis.  The Veteran also related that his low back disability had increased in severity.  He stated that he experiences constant pain that radiates from his lower back to his legs, daily muscle knots, and spasms in the lower lumbar spine area.  He also noted that, during flare-ups, his overall motion is so limited that it confines him to bed.  In addition, the Veteran also reported that his left thumb disability had increased in severity.  He indicated that his left thumb will no longer support any weight, he has stiffness and pain in the joint, the soft tissue is pinched during normal activities, and he drops things from his left hand when his grasp gives out.  He also related that he has intolerable pain that causes him to lose the ability to use his left hand for significant periods of time for up to days at a time.  Therefore, VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner must comment on the severity of the left knee disability and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees and the severity of any recurrent subluxation or lateral instability.  He or she should also state whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion or whether there has been the removal of semilunar cartilage.  The examiner should further indicate if there is impairment of the tibia and fibula.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner must specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion and the effect of the left knee disability on occupational functioning and daily activities.

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner should comment on the severity of the Veteran's service-connected low back disability and report all signs and symptoms necessary for rating the disability, including range of motion findings for the thoracolumbar spine.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion. 

The examiner must also identify any radiculopathy of the lower extremities or any other neurological manifestations of the low back disability.  In addition, the examiner must discuss the effect of the Veteran's low back disability on his occupational functioning and daily activities.

5.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his left thumb disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner must comment on the severity of the left thumb disability and report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide measurements of the gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  In addition, the examiner should discuss the effect of the left thumb disability on the Veteran's occupational functioning and daily activities.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


